Opinion issued December 19, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00705-CV
                            ———————————
    IN RE PARKE DUDLEY, INDIVIDUALLY AND D/B/A DUDLEY’S
                    REMODELING, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Parke Dudley, individually and d/b/a Dudley’s Remodeling, has filed

a petition for writ of mandamus seeking to compel the trial court to vacate its order

expunging a notice of lis pendens and to reinstate the notice of lis pendens.1




1
      The underlying case is Carolyn Ann Krall v. Parke Dudley, Cause No. 2019-17296,
      pending in the 55th District Court of Harris County, Texas, the Honorable Latosha
      Lewis Payne presiding.
      We deny the petition for writ of mandamus. We dismiss any pending motions

as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2